Citation Nr: 0325070	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  95-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right knee subluxation.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left inguinal hernia repair, from the initial 
grant of service connection.  

3.  Entitlement to an increased (compensable) evaluation for 
removal of the left testicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1977 to May 
1989.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from August and September 1996 
rating decisions.  In August 1996, the RO, in part, granted 
service connection for left inguinal hernia repair and 
assigned a 10 percent evaluation, effective from July 29, 
1996; assigned a 100 percent evaluation for removal of the 
left testicle (previously characterized as P.O. left 
varicocele left testicle) under the provisions of 38 C.F.R. 
§ 4.30 for convalescence following surgery, and a 
noncompensable evaluation under Diagnostic Code 7425 for 
removal of one testicle from October 1, 1996.  In September 
1996, the RO assigned an increased rating from 10 to 20 
percent for the right knee disability.  The Board remanded 
the appeal to the RO for additional development in December 
1999.  

(The issues of increased evaluations for the right knee and 
residuals of removal of the left testicle are the subject of 
the REMAND section of this decision.)  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Residuals of left inguinal hernia repair are without true 
hernia protrusion.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
left inguinal hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.115b, Part 4, including 
Diagnostic Code 7338 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for a 
compensable evaluation for removal of the left testicle.  The 
discussions as contained in the August 1996 rating action, 
the February 1997 statement of the case (SOC), and the 
September 1998, March 2002, and July 2003 supplemental 
statements of the case (SSOC) have provided the veteran with 
sufficient information regarding the applicable criteria for 
rating his disability, what evidence had been obtained, and 
why this evidence was insufficient to award a compensable 
evaluation for removal of the left testicle.  

The Board finds that the veteran has been provided with 
sufficient information to understand the evidence required to 
prevail in his claim for a compensable evaluation, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  He was afforded an opportunity to 
testified at a personal hearing but failed to report, and has 
adequate representation by a service organization with 
knowledge of the VA benefits system.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision of this 
issue have been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to his claim for 
an increased rating.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issue of an increased evaluation for 
removal of the left testicle.  

By rating action in November 1989, service connection was 
established, in part, for post operative varicocele of the 
left testicle with hydrocecle and scrotal pain.  A 10 percent 
evaluation was assigned, effective from May 31, 1989, the day 
following the veteran's discharge from service.  38 C.F.R. 
§ 3.400(b)(2)(i).  

In April 1996, the veteran underwent surgery for repair of 
left inguinal hernia with Marlex mesh and left orchiectomy 
without complication.  

By rating action in August 1996, the RO, in part, assigned a 
100 percent evaluation under the provisions of 38 C.F.R. 
§ 4.30 for convalescence following surgery for removal of the 
left testicle as a consequence of left inguinal repair 
(formerly P.O. varicocele of the left testicle with 
hydrocecle and scrotal pain), and a noncompensable evaluation 
from October 1, 1996.  The RO also granted service connection 
for left inguinal hernia, and assigned a 10 percent 
evaluation, effective from July 29, 1996, the date of receipt 
of the veteran's claim for increase.  

When examined by VA in August 1996, the veteran denied any 
recurrence of the left inguinal hernia.  On examination, 
there was a well-healed, non-tender, 4 by .5-inch, oblique 
surgical scar in the inguinal area.  External genitalia 
appeared normal, except for absence of the left testicle.  
The pertinent impression included post operative recurrent 
left inguinal hernia, symptomatic, with residual symptoms 
compatible with ilioinguinal nerve neuropathy.  

When examined by VA in June 2000, there was a vacant area in 
the left inguinal canal, consistent with multiple repairs.  
There was no palpable hernia, nor was there evidence of 
herniation along the canal with Valsalva over the previous 
site of repair. on the right inguinal region, and the cord 
was palpably normal.  The examiner commented that there was 
no recurrence in the left side.  

On an annual VA genitourinary examination in August 2002, a 
left inguinal hernia surgery scar with fascia defect along 
the scar, but no associated tenderness, erythema or swelling.  
No nodule or masses were appreciated.  

VA outpatient records show that the veteran was seen on 
several occasions for pain in the right testicle with dysuria 
from January to July 2003.  However, any findings regarding 
the left inguinal hernia repair were similar to those 
reported earlier.

Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  

Analysis

An inguinal hernia that is large, postoperative, recurrent, 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable merits a 60 percent 
rating.  When the inguinal hernia is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible, a 30 percent rating is 
assigned.  Where the inguinal hernia is postoperative 
recurrent, readily reducible and well supported by a truss or 
belt, a 10 percent rating is assigned.  When the inguinal 
hernia is either: not operated, but remediable, or small, 
reducible, or without true hernia protrusion, a zero percent 
(noncompensable) rating is assigned.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.

The Board notes that the RO has also granted special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) on account of anatomical loss of a creative organ.  

In the instant case, the evidence clearly shows that the left 
inguinal hernia is actually without true hernia protrusion.  
It is not recurrent, and there is no need for a belt.  
Although initially, there was indication of ilioinguinal 
nerve involvement, the more recent evaluations have not noted 
any neuropathy in the area of the left inguinal hernia.  
Accordingly, the Board concludes that the criteria for 
assignment of a higher rating are not met.  


ORDER

Entitlement to an increased rating for residuals of a left 
inguinal hernia, based on an initial determination, is 
denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished regarding the 
issues of increased ratings for the right knee and residuals 
of removal of the left testicle prior to further 
consideration of the appeal.  

As indicated above, the Board remanded the appeal to the RO 
for additional development in December 1999, primarily for VA 
orthopedic and genitourinary examinations.  While the veteran 
was examined in April and June 2000, the claims file was not 
made available to the examiners for review as directed by the 
Board.  An evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2002).  See 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991); and 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Moreover, the examiners did not provide sufficiently detailed 
information to access the degree of impairment of the 
veteran's disabilities.  Specifically, the orthopedic 
examiner did not offer any assessment of the degree of 
functional impairment under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In addition, the record shows that the veteran 
underwent additional surgery on his right knee subsequent to 
the VA examination in April 2000.  

The genitourinary examination was similarly lacking in 
findings necessary to evaluate the residuals of removal of 
the left testicle.  A higher rating can be assigned for 
absence of a testicle, when the evidence indicates the 
absence, or nonfunctioning of the other, non service-
connected testicle.  In this regard, a semen analysis, 
including sperm count and interpretation of results, if 
applicable, would be needed.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development of the record is 
indicated.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

Also, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2002).  

In this case, while the veteran was provided with the 
appropriate laws and regulations, including 38 C.F.R. 
§ 3.159, in the supplemental statement of the case (SSOC) 
issued in July 2003, he has not been informed of the 
enactment of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

2.  The RO should also take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers who treated him for his 
right knee and residuals of removal of 
the left testicle since July 2003.  Based 
on his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, as well 
as any VA clinical records not already of 
record and associate them with the claims 
folder.  If any records identified by the 
veteran cannot be obtained, he should be 
so informed and it should be documented 
in the claims folder.  

3.  The veteran should be asked to 
complete an employment statement listing 
all jobs he has had since his discharge 
from service.  After obtaining written 
consent from the veteran, the RO should 
contact his former employers and obtain 
copies of any employment medical records.  
The employer(s) should also note the 
beginning and ending dates of employment 
and the reason for the veteran's 
termination.  If the veteran is no longer 
working, the reason for his termination 
should be reported.  

4.  The RO should also inquire whether 
the veteran is in receipt of Social 
Security disability benefits.  If the 
response is affirmative, the RO should 
obtain from the Social Security 
Administration the records pertinent to 
his claim for disability benefits as well 
as the medical records relied upon 
concerning that claim.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right knee 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

I  The examiner should note any 
limitation of motion in the right 
knee, and indicate what is 
considered normal range of motion.  

II  The examiner should determine 
whether the right knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
which is attributable to the service 
connected disability.  If feasible, 
these determinations should be 
expressed in terms of the degree of 
additional loss of range of motion 
or favorable, intermediate or 
unfavorable ankylosis.  

III  The examiner should express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

6.  The veteran should be afforded a VA 
genitourinary examination to determine 
the current severity of the residuals of 
removal of the left testicle.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The testing 
should include semen analysis, including 
sperm count and interpretation of 
results, if applicable.  The examiner 
should indicate whether the right 
testicle is functioning.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
right knee and residuals of removal of 
the left testicle have been provided by 
the examiners and whether they have 
responded to all questions posed.  If the 
reports do not include adequate responses 
to the specific opinions requested, they 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003).  

9.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If applicable, 
consideration should be given as to 
whether separate ratings may be assigned 
for arthritis of the right knee with 
limitation of motion, a tender and 
painful surgical scar, or for any 
neurological symptoms associated with the 
hernia repair, if present.  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), 
(wherein the Court held that evaluations 
for distinct disabilities resulting from 
the same injury could be rated separately 
so long as the symptomatology for one 
condition was not "duplicative of or 
overlapping with the symptomatology" of 
the other condition.)  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished an SSOC, and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



